IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30614
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANCISCO RENE FLORES,
also known as Francisco Flores,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisana
                      USDC No. 00-CR-351-ALL
                        - - - - - - - - - -
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Francisco Rene Flores appeals his guilty plea conviction for

illegally reentering into the United States following deportation

after the commission of an aggravated felony.   Flores contends

that his guilty plea should be vacated because the district court

violated Fed. R. Crim. P. 11(c)(3) by omitting the word “jury”

when admonishing Flores of his right to a trial.

     We have reviewed the record and the briefs submitted by the

parties and hold that, because the district court’s omission did

not affect Flores’ substantial rights, the error was harmless.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30614
                               -2-

United States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993)(en

banc); United States v. Caston, 615 F.2d 1111, 1114-16 (5th Cir.

1980).

     AFFIRMED.